Voto particular de conformidad emitido por el
Juez Aso-ciado Señor Martínez Torres,
al cual se unió el Juez Aso-ciado Señor Feliberti Cintrón.
La Presidenta y el Primer Vicepresidente del Colegio de Abogados se unieron a este pleito como abogados de los demandantes. En su comparecencia, mencionaron expresa-mente sus posiciones en la directiva del Colegio. Con esa comparecencia a nombre de la institución, queda mani-fiesto que el Colegio ignora y se niega a defender a los más de cien abogados que ejercen como procuradores, fiscales y jueces, y cuya legitimidad fue puesta en tela de juicio de manera viciosa y temeraria por los demandantes, con ale-gaciones frívolas. ¿Es que esos abogados no tienen derecho a que se les defienda también? ¿Cómo se puede pretender que este Tribunal cierre los ojos y permita que los deman-dantes formen un espectáculo en el Tribunal de Primera Instancia que ponga en tela de juicio la confianza del pueblo en sus funcionarios e instituciones mediante alegacio-nes carentes de fundamentos legales y se afecte así el buen funcionamiento de la justicia? ¿Cómo se puede afirmar con cara seria que no hay un interés público en evitar eso? Ya que el Tribunal de Primera Instancia no lo hizo oportuna-mente, y ante las consecuencias graves que presentaba este caso frívolo para la confianza del pueblo en sus funcio-narios e instituciones, ¿se puede afirmar sin ni siquiera sonrojarse que era mejor que este Tribunal no certificara *700para desestimar el caso? ¿Acaso alguien tiene derecho a litigar un caso frívolo? ¿Por qué el Colegio asume un rol activo contra más de cien abogados? ¿Se puede contestar esta pregunta sin considerar que entre los demandados está la Juez Superior, Hon. Liza Fernández Rodríguez, quien cuando era legisladora presentó el proyecto que hoy es la Ley Núm. 121-2009, mediante la cual se eliminó la membresía obligatoria en el Colegio de Abogados?